COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Lemons and Senior Judge Cole
Argued at Richmond, Virginia


RODNEY T. CLARK
                                        MEMORANDUM OPINION * BY
v.   Record No. 2427-97-2               BY JUDGE MARVIN F. COLE
                                            AUGUST 3, 1999
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                    James B. Wilkinson, Judge

          Patricia P. Nagel, Assistant Public Defender
          (David Johnson, Public Defender; Office of
          the Public Defender, on brief), for
          appellant.

          Richard B. Smith, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Rodney T. Clark (appellant) was convicted in a jury trial

of possessing cocaine, robbery, use of a firearm in the

commission of robbery, murder, use of a firearm in the

commission of murder, malicious wounding, and use of a firearm

in the commission of malicious wounding.   On appeal, he contends

the trial court erred in:   (1) refusing to reverse his

convictions because the Commonwealth failed to timely disclose a

material, exculpatory witness, and to grant a continuance to

locate the exculpatory witness; (2) failing to appoint an expert


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
and in failing to grant a continuance to secure an expert

witness; (3) preventing him from presenting a proffer to the

court regarding the expert witness and the exculpatory witness;

and (4) failing to strike all charges as a matter of law, other

than the possession of cocaine charge, due to insufficient

evidence.   Finding no reversible error, we affirm the

convictions.

                               FACTS

     "On appeal, we view the evidence in the light most

favorable to the Commonwealth and grant to it all reasonable

inferences therefrom."   Barlow v. Commonwealth, 26 Va. App. 421,

428-29, 494 S.E.2d 901, 904 (1998).    So viewed, the evidence

proved that Jacquell Robertson and Frank Franisco, Jr. were shot

in the early morning hours of January 14, 1997.    The police

received a 911 call about a shooting, and Officer Mark Lewis

proceeded to 1423 Minifee Street.     The house was owned by

Franisco, and appellant resided there.    Lewis "went up to the

front door, knocked on it, identified [himself] as a police

officer," and demanded that the door be opened.    Looking through

a glass pane in the door, Lewis saw a man in the house staring

at him.   Lewis identified himself again and demanded that the

man open the door.   The man "did not do that and continued to

stare at [Lewis] for what seemed like 15 or 20 seconds."       Lewis

"backed away from the door to inform the other officers around

[him] what was going on."   A few minutes later, Officer Croce

                                -2-
accompanied Lewis to the front door and knocked with his

flashlight.   After about one minute, appellant opened the door.

Croce found Robertson and Franisco in a bedroom, after which

appellant was handcuffed by Lewis who maintained custody of him.

     The police found two women in the house; they were

unharmed.   Other than Robertson and Franisco, appellant was the

only male found inside the house.     The evidence established that

the windows and other doorways of the house were blocked,

barred, or sealed closed.

     Robertson testified that he was awakened late at night by

several gunshots.   At that time, he discovered that he had been

shot in both arms and in his face.    Before going to sleep,

Robertson placed his handgun on a nearby television stand.     When

he awoke, Robertson saw appellant pointing Robertson's 9mm

handgun at him.   Appellant "demanded money and the keys to

[Robertson's] car."   Someone knocked on the front door, and

appellant "went around to answer the door."    Robertson tried "to

barricade the door" of the room in which he was located, but

before he could do so, appellant returned and shot him again in

his hand.   Appellant again "demanded the money and the keys."

Robertson testified that he took about $300 out of his pocket

and threw it onto the floor toward appellant.    As the money hit

the floor, Robertson heard the policemen arrive at the door.

Robertson stated that appellant wore boots that night, and when

the police asked if he knew who shot him, Robertson told them it

                                -3-
was "the guy with the boots on" and pointed to appellant.

Robertson identified appellant in court as the man who shot and

robbed him.

     During a search of appellant, police officers recovered

$449 in cash and an eyeglass case containing cocaine belonging

to Franisco, the other shooting victim.    Detective Paul Tuttle

recovered two handguns from a trash can by the front door:

Robertson's 9mm semi-automatic and a .32 caliber revolver.

Appellant stipulated that his palm print was on the magazine or

clip of the 9mm handgun.

     Forensic scientist Douglas DeGaetano testified that

appellant had gun primer residue on both of his hands.

DeGaetano stated that primer residue will remain on a person's

hands for a period of four to six hours.   The bullet recovered

from Franisco's body had been fired from Robertson's gun.    Three

empty cartridge casings recovered from the front bedroom also

had been fired from Robertson's gun.

     Franisco was in the same room as Robertson.    He was supine

on a couch after having received a gunshot wound to his mouth

and neck region.   The medical examiner, Dr. Leah Bush, testified

that the bullet wound to Franisco injured his spinal column and

spinal cord and rendered him a quadriplegic.   On May 1, 1997,

Franisco was released in stable condition from the Medical

College of Virginia (MCV) Hospital and transferred to Manning

Convalescent Center in Portsmouth.    On May 11, 1997, Franisco

                                -4-
died of "[a]cute pneumonia with mucous obstruction of the right

main stem bronchus . . . due to complications of quadriplegia."

At trial, Bush opined that the cause of death was acute

pneumonia due to complications of quadriplegia due to a gunshot

wound.

   I.    FAILURE TO DISCLOSE EXCULPATORY WITNESSES AND TO GRANT
              CONTINUANCE TO LOCATE EXCULPATORY WITNESS

     The questions whether the Commonwealth failed to disclose

an exculpatory witness and whether the trial court should have

granted a continuance to permit appellant to locate the

exculpatory witness are inextricably bound together and will be

discussed together.

     On June 26, 1997, appellant filed in the trial court a

motion for discovery, inspection and exculpatory evidence.

At the trial, appellant did not complain that the Commonwealth

failed to timely disclose the name of an exculpatory witness.

Instead, he made a motion for a continuance as follows:

           Judge, . . . there was a witness named Al
           Pearce. We have never spoken to Al Pearce.
           The Commonwealth provided us with the name
           of Al Pearce as an exculpatory witness. He
           indicated that he saw two people running
           from the scene at the time this incident
           occurred. We have never been able to get up
           with him. We got posted service at the
           address provided to us by the Commonwealth.
           And, based on the Commonwealth saying that
           he would be an exculpatory witness, it
           certainly would appear to me that they would
           be in the best position, having talked to
           them, obviously that is important to our
           case. That would be the . . . grounds for
           the continuance.

                                -5-
     Appellant's counsel represented that, on numerous

occasions, his investigator went to the address furnished by the

Commonwealth but he did not find Pearce.   He informed the court

that he did not know what Pearce looked like and did not know if

he had moved from the address.   All he knew was that the

Commonwealth had provided his name and address on a piece of

paper.

     The prosecutor advised the court as follows:

           As to the witness, Judge, I have provided
           Mr. LaRuffa and Mr. Amirshahi with the
           address and name of Mr. Pearce as soon as I
           got it from Detective Klein. I am trying to
           locate a specific date, I do know I gave it
           to them well before August 19th because
           there was a request about him, and I gave
           them the address that we had. We had no
           phone number for Mr. Pearce. Detective
           Klein got no returns on that. Once Mr.
           LaRuffa asked me about that I did provide it
           to him. In fact, it was on a small sheet of
           paper.

     The Commonwealth's attorney had no further information and

no one knew whether or not Pearce had any information about the

crimes.   Appellant wanted more time to try and locate Pearce;

however, the trial court noted that appellant had over a month

to find him.   Concluding that there was no assurance that Pearce

would be present at another trial if he continued the case, the

trial judge denied the motion for a continuance.

     "'"[A] motion for a continuance in order to obtain the

presence of a missing witness is addressed to the sound

discretion of the trial court whose decision will not be

                                 -6-
reversed unless the record affirmatively shows an abuse of

discretion."'"    Gray v. Commonwealth, 16 Va. App. 513, 517, 431

S.E.2d 86, 89 (1993) (quoting Cherricks v. Commonwealth, 11 Va.

App. 96, 99, 396 S.E.2d 397, 399 (1990)).   The party moving for

a continuance has the burden to show:   (1) that the missing

witness is "material," see Gray, 16 Va. App. at 518, 431 S.E.2d

at 89; (2) that the party exercised diligence to procure the

witness' presence, see Bryant v. Commonwealth, 248 Va. 179, 181,

445 S.E.2d 667, 669 (1994); Smith v. Commonwealth, 16 Va. App.

630, 636, 432 S.E.2d 2, 6 (1993); and (3) "that it is likely

that the witness would be present at a later date," Chichester

v. Commonwealth, 248 Va. 311, 322, 448 S.E.2d 638, 646 (1994).

     The Commonwealth revealed Pearce's name to appellant as a

source of potentially exculpatory evidence a month and a half

before trial.    Therefore, appellant had a considerable amount of

time to find additional information to help locate Pearce and

discover what information, if any, Pearce possessed.   Appellant

has not proved that appellant exercised diligence to procure the

witness' presence at trial; and that the witness would be found

and would be present at a later date.   Under these

circumstances, the trial judge did not abuse his discretion in

denying the motion for a continuance.

     In addition to the motion for a continuance, appellant

argues that the Commonwealth failed to timely disclose a

material, exculpatory witness, requiring reversal of his

                                 -7-
convictions.   "The Court of Appeals will not consider an

argument on appeal which was not presented to the trial court."

Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488

(1998).   See Rule 5A:18.   Rule 5A:18 places the parties on

notice that they must give the trial court the first opportunity

to rule on disputed evidentiary and procedural questions.      The

purpose of this rule is to allow correction of an error if

possible during the trial, thereby avoiding the necessity of

mistrials and reversals.    See Gardner v. Commonwealth, 3 Va.

App. 418, 423, 350 S.E.2d 229, 232 (1986); see also Buck v.

Commonwealth, 247 Va. 449, 452-53, 443 S.E.2d 414, 416 (1994).

     Upon our review of the record, we find appellant did not

specifically argue this issue to the trial court.    A trial court

must be alerted to the precise "issue" to which a party objects.

See Neal v. Commonwealth, 15 Va. App. 416, 422-23, 425 S.E.2d

521, 525 (1992).   Because appellant failed to argue this issue

with any specificity, we are precluded from addressing it for

the first time on appeal.    See Rule 5A:18.   Moreover, the record

does not reflect any reason to invoke the good cause or ends of

justice exceptions to Rule 5A:18.




                                 -8-
II.   FAILURE TO APPOINT EXPERT MEDICAL WITNESS; FAILURE TO GRANT
           CONTINUANCE TO SECURE EXPERT MEDICAL WITNESS

      Appellant contends that the trial court erred in failing to

appoint an expert witness to aid in his defense and in failing

to grant a continuance for him to secure an expert witness.

      The record discloses that Franisco was shot on January 14,

1997, and was rendered a quadriplegic as a result of the gunshot

wound.   Approximately four months later, he was released from

MCV Hospital in stable condition and placed in a nursing home in

Portsmouth.   Ten days after being released from MCV Hospital,

Franisco died of pneumonia with mucous obstruction of the right

main stem bronchus due to complications of quadriplegia due to a

gunshot wound to the mouth and neck.   In an August 7, 1997

motion to compel discovery, and at the August 12, 1997 hearing,

appellant advised the trial court that Franisco's death was a

trial issue; however, appellant did not request appointment of

an expert.

      For the first time, on September 24, 1997, appellant filed

with the court a request for the appointment of an expert

witness to assist defense counsel in preparing for

cross-examination, to assist in reviewing hospital and nursing

home medical records, and to provide expert medical testimony

regarding the cause of death.   However, the request did not

identify the name of any specific witness to be appointed.     At a

hearing upon the motion on September 30, 1997, defense counsel


                                -9-
moved the trial court to allow appellant to have a medical

expert "to look into what might have been."   As justification

for the appointment, defense counsel stated the following:

                 [M]edically speaking the victim was
            shot. He was taken to MCV. He was there
            about five months. He was released in what
            would appear to me, having looked at the
            medical records, to have been in stable
            condition. They released him from MCV and
            took him to a nursing home. And, a very
            short while later, about 11 days later he
            passed away. And the M.E. is going to try
            to cause, to tie the cause of death up to
            the gunshot wound that happened five, over
            five months earlier.

     Although the trial court denied the motion, it indicated

that it would allow appellant to have an expert if he could

obtain one by October 1, 1997, when the trial was scheduled to

commence.   Appellant made no objection to this ruling.

     At the October 1, 1997 trial, appellant renewed his motion

for a continuance, advising the court that he had not been able

to obtain an expert witness.   Defense counsel argued to the

court that he did not receive the autopsy report until September

18, 1997.   He reviewed the report and "[w]ithin a short period

of time after that we identified the need for an expert

witness . . . [and] filed the motion . . . to allow us that."

     The record discloses that by mid-August defense counsel

considered Franisco's cause of death to be an issue in his

defense.    By the end of August, all of the medical records from

MCV Hospital and from the Portsmouth nursing home were filed in


                                -10-
the clerk's office pursuant to subpoena.   Defense counsel

received a preliminary autopsy report and a final report as soon

as they were available.   In spite of the presence of all of this

information, appointment of an expert was not requested until

the day before trial.   In overruling the motion for a

continuance, the trial judge advised appellant that he would

"keep the case in the breast of this court for 21 days" in case

appellant could find an expert witness who could testify that

the cause of death was unrelated to the gunshot wound.

Appellant did not return to court with such a witness during

that twenty-one day period.   There is no representation, much

less any evidence, that the autopsy report and cause of death

are not accurate.

     In Barnabei v. Commonwealth, 252 Va. 161, 477 S.E.2d 270

(1996), the Supreme Court stated:

          The Due Process and Equal Protection Clauses
          of the Constitution of the United States
          require the appointment of an expert, at the
          Commonwealth's expense, to assist an
          indigent defendant in his defense. We make
          clear, however, that an indigent defendant's
          constitutional right to the appointment of
          an expert is not absolute. We hold,
          instead, that an indigent defendant . . .
          must demonstrate that the subject which
          necessitates the assistance of the expert is
          "likely to be a significant factor in his
          defense," and that he will be prejudiced by
          the lack of expert assistance. An indigent
          defendant may satisfy this burden by
          demonstrating that the services of an expert
          would materially assist him in the
          preparation of his defense and that the


                               -11-
          denial of such services would result in a
          fundamentally unfair trial.

           *          *        *      *      *      *        *

          Thus, an indigent defendant seeking the
          appointment of an expert has the burden of
          showing a particularized need therefor. The
          required showing must be determined on a
          case-by-case basis, and a determination
          whether an adequate showing has been made is
          a matter that rests within a trial court's
          discretion.

252 Va. at 170-71, 477 S.E.2d at 276 (citations omitted).          See

also Husske v. Commonwealth, 252 Va. 203, 211-12, 476 S.E.2d

920, 925-26 (1996).

     Here, the trial court did not abuse its discretion in

refusing the motion for a continuance to secure an expert when

appellant failed to establish beyond speculation, suspicion, and

hope that the expert would assist the defense.          Appellant did

not demonstrate that the assistance of an expert was likely to

be a significant factor in his defense.

               III.       PROFFER OF AL PEARCE'S TESTIMONY
                          AND TESTIMONY OF EXPERT WITNESS

     Appellant contends that the trial court erred in preventing

him from presenting a proffer to the court regarding the

statement of Al Pearce and the anticipated testimony of an

expert medical witness regarding Franisco's cause of death.




                                     -12-
                 A. Proffer of Pearce's Statement

     In argument upon appellant's motion for a continuance

immediately before the trial on October 1, 1997, appellant's

counsel represented to the court:

          The Commonwealth provided us with the name
          of Al Pearce as an exculpatory witness. He
          indicated that he saw two people running
          from the scene at the time this incident
          occurred. We have never been able to get up
          with him. We got posted service at the
          address provided to us by the Commonwealth.
          And, based on the Commonwealth saying that
          he would be an exculpatory witness, it
          certainly would appear to me that they would
          be in the best position, having talked to
          them, obviously that is important to our
          case.

     The trial court inquired of appellant what due diligence

had been used to find Pearce.    Defense counsel responded that

"our investigator went to that address on numerous occasions.

We don't even know what he looks like, let alone whether he had

moved from that address."

     Based upon this representation of counsel, the trial court

overruled the motion for a continuance, finding that there was

no assurance that the witness would be present should the trial

court continue the case.

     After all the evidence was completed and the instructions

agreed upon, appellant advised the court that he would proffer

for the record

          what I believe the testimony of number one,
          Al Pearce, who was the witness that the
          Commonwealth provided us a name for. My

                                -13-
          understanding was . . . that this individual
          would have said, had he been in court, that
          two people were running from the house at
          the time that this occurred.

    Also, appellant said "my proffer is that they [sic] would

have said two people ran from the house at the time that this

occurred."

    Thereafter, the following conversation took place between

the Court and counsel:

          THE COURT: I don't think [defense counsel]
          can say that the witness said anything. He
          didn't talk to the witness. He could have
          said that I have talked to the witness and
          the witness told me this. My
          understand[ing] is you never talked to the
          witness, you don't have any idea where they
          are.

          [DEFENSE COUNSEL]: That's correct. And,
          the Court ruled accordingly, but I am still
          proffering to the Court what I believe that
          witness would say.

          THE COURT: I am not accepting it as a
          proffer. You haven't talked to the witness.

    Appellant argues before us that the proffer relating to the

testimony of Al Pearce was for the purpose of establishing the

need for a continuance, and not for the purpose of evidence at

trial.   He claims that Pearce was a material witness because the

Commonwealth's attorney provided his name and address as an

exculpatory witness during the discovery process; therefore, it

was important to appellant that the trial be continued in order

to locate Pearce.



                              -14-
      The Commonwealth responded that the name "Al Pearce" and

the slip of paper with his name on it had been given to defense

counsel at least six weeks prior to trial.   According to the

Commonwealth, it had no further information about him, and

appellant had ample time to locate him and have him present.

      Appellant requests us to reverse his conviction and grant a

new trial because the trial court refused to accept his proffer.

This we refuse to do.   Assuming for the sake of this decision

that the trial judge erred in refusing to accept the proffer,

our decision would still be the same because appellant has shown

no prejudice.

      The law is clear that the purpose of a proffer is to place

rejected evidence on the record so an appellate court may

evaluate it and determine whether the evidence was wrongly

rejected.   See Whittaker v. Commonwealth, 217 Va. 966, 968, 234

S.E.2d 79, 81 (1977).   See also Spencer v. Commonwealth, 238 Va.

563, 570, 385 S.E.2d 850, 854 (1989); Speller v. Commonwealth, 2

Va. App. 437, 440, 345 S.E.2d 542, 545 (1986).   Because

appellant never attempted to introduce the Pearce slip of paper

or the contents of the paper through testimony of any witness

during trial, they were never rejected as evidence in the trial

court.

      In this case, the record reveals what the proffered

evidence would have been if the court had accepted or admitted

it.   We have the same basis for adjudication that we would have

                               -15-
had if the proffer were accepted.    As we have previously stated,

a party moving for a continuance has the burden to show:   (1)

that the missing witness is material; (2) that the party

exercised due diligence to procure the witness' presence; and

(3) that it is likely that the witness would be present at a

later date.

    In order to prove "due diligence" in procuring the presence

of Pearce at the trial, defense counsel did not call any

witnesses, but represented, according to the record, that his

investigator went to the address given him by the Commonwealth's

attorney on numerous occasions; he did not know if Pearce had

moved from that address.   This was the total extent of

appellant's proof that he exercised due diligence to procure the

witness' presence and that it was likely that the witness would

be present at a later date.   The record contains no evidence

showing that the investigator canvassed the neighborhood to

locate Pearce or ascertain his whereabouts, no evidence showing

any effort to locate his employment, no effort to locate him

through the Division of Motor Vehicles, and no effort to locate

him through numerous other avenues available for such a purpose.

    The trial court did not abuse its discretion when it

refused to grant a continuance to appellant in order for him to

attempt to obtain the presence of Pearce.   When we consider the

additional Pearce statement, we reach the same decision.

Appellant did not prove that he used due diligence to procure

                              -16-
the witness' presence, and he did not prove that the witness

would likely be present at a later date.       We find no reversible

error in the decision of the trial court on this question.

                   B.    Proffer of Medical Witness

     In regard to the issue of the proffer of the anticipated

expert medical witness, on September 30, 1997, the trial court

heard appellant's motion for a continuance in order to secure

the services of an expert witness.       Appellant moved the court

for the appointment of a medical expert to look "into what might

have been."   The court ruled that the motion was too late and

caused too much delay, but stated it would appoint an expert

witness if appellant could find one in time for the trial.

Implicit in the court's ruling is that the Commonwealth would

bear this expense.

     At trial on the following day, defense counsel reported

that he was unable to secure an expert witness and again asked

for a continuance.      The court denied the continuance, and the

trial proceeded.   Appellant did not attempt to proffer any

evidence from an expert medical witness.      However, after the

instructions were presented and argued upon, counsel made a

motion that he be permitted to proffer for the record "that he

would have been able to develop the issue of cause of death."

     The trial judge ruled that he was not going to permit the

proffer because he did not think it was a fact.       However, he

advised defense counsel that he "will keep the case in the

                                  -17-
breast of the court for 21 days" if counsel could find an expert

who would testify that the cause of death was not related to the

injury inflicted by appellant.

     Appellant's attempted proffer of expert medical testimony

was not what an expert would testify to, but rather what counsel

hoped an expert would testify.    Appellant did not produce an

expert who would testify consistent with his attempted proffer.

Because defense counsel was unable to locate an expert who

supported his theory of the case, there was no witness testimony

taken outside of the jury's presence to make a part of the

record.   Moreover, appellant has not proved an unchallenged

avowal of counsel or a mutual stipulation of counsel of the

testimony of a witness; nor has a witness' testimony been taken

in the absence of the jury and made a part of the record in the

manner prescribed by the Rules of Court.    Therefore, the trial

court did not err in refusing that proffer.

                  IV.   SUFFICIENCY OF THE EVIDENCE

     Viewed in the light most favorable to the Commonwealth, see

Barlow, 26 Va. App. at 428-29, 494 S.E.2d at 904, the evidence

proved that appellant shot Robertson.    Robertson unequivocally

identified appellant at the crime scene and at trial as the

person who shot and robbed him.    After appellant shot Robertson

and demanded his keys and money, the police arrived at the

house.    Officer Lewis identified appellant as the person

resembling the male who looked at him through the windowpane in

                                 -18-
the door and who refused to open it.   Other than the two male

gunshot victims, appellant was the only other male in the house

when the police entered.   Appellant had gunshot residue on his

hands, indicating that he recently fired a gun; also, his palm

print was on the magazine/clip of the weapon that was used to

wound Robertson and Franisco.   A search of appellant revealed

Franisco's eyeglass case and a large amount of cash.    Robertson

testified that appellant was not employed, yet appellant told

Officer Spain that he earned the money from a roofing job.

Moreover, appellant gave Officer Klein a conflicting account of

how he got the money.

     As a result of his gunshot wound, Franisco was paralyzed

from the neck down.   Because the bullet had perforated his

spinal cord, Franisco's diaphragm was not functioning properly,

and he could only breathe with the assistance of a respirator.

Franisco was hospitalized at MCV Hospital for four months, after

which he was transferred to a convalescent home.   Franisco was

stable at the time of his release from the hospital, but he died

ten days later.    Medical examiner Dr. Leah Bush testified that

the cause of death was "[a]cute pneumonia with mucous

obstruction of the right main stem bronchus . . . due to

complications from quadriplegia due to a gunshot wound to the

mouth and neck."   Franisco's cough reflex was compromised,

affecting his ability to effectively clear his airway.   Dr. Bush

explained that Franisco developed a mucous plug in his right

                                -19-
main stem bronchus, and this, combined with the presence of the

ventilator tube, led to a bacterial infection, which led to

pneumonia.    Summarizing, Dr. Bush opined that Franisco "died as

a result of getting a pneumonia infection, infection of the lung

from his being quadriplegic and ventilator dependent due to this

gunshot wound."    (Emphasis added.)    Dr. Bush testified that

Franisco did not die of a drug overdose or as a result of a

reaction to any of his medications.      Dr. Bush stated that MCV

Hospital medical records gave no indication that Franisco had

pneumonia at the time he was released from the hospital, and the

fact that he was stable indicated that he no longer needed

twenty-four-hour-a-day care at the time of his release.

     "When a conviction is based upon circumstantial evidence,

such evidence 'is as competent and is entitled to as much weight

as direct evidence, provided it is sufficiently convincing to

exclude every reasonable hypothesis except that of guilt.'"

Hollins v. Commonwealth, 19 Va. App. 223, 229, 450 S.E.2d 397,

400 (1994) (citation omitted).    "The Commonwealth need only

exclude reasonable hypotheses of innocence that flow from the

evidence, not those that spring from the imagination of the

defendant."    Hamilton v. Commonwealth, 16 Va. App. 751, 755, 433

S.E.2d 27, 29 (1993).   Efforts to avoid detection are

circumstantial evidence of guilt.       See Black v. Commonwealth,

222 Va. 838, 842, 284 S.E.2d 608, 610 (1981).



                                 -20-
                  When a defendant has inflicted wounds
             upon a victim that result in an affliction
             or a disease, the defendant is criminally
             responsible for the victim's death from that
             affliction or disease if the wounds caused
             the death indirectly through a chain of
             natural effects and causes. An intervening
             event, even if a cause of death, does not
             exempt the defendant from liability if that
             event was put into operation by the
             defendant's initial criminal acts.

Commonwealth v. Jenkins, 255 Va. 516, 521, 499 S.E.2d 263,

265-66 (1998) (citations omitted).

     In Jenkins, the defendant shot the victim on May 21, 1995.

The victim was taken to the hospital where he received medical

treatment.    Four days later, the victim died while still in the

hospital.    The medical examiner testified that the victim died

as a result of aspirating his own vomit "'following the gunshot

wound to the abdomen.'"     Id. at 518, 499 S.E.2d at 264.   The

Supreme Court found that the Commonwealth's evidence was

sufficient to prove that the defendant's actions were the

proximate cause of the victim's death.     See id. at 521, 499

S.E.2d at 266.

     Robertson identified appellant as the man who shot and

robbed him.    He testified that the shooting was committed with

his gun.    Appellant's palm print was recovered from the clip of

the weapon used to inflict injury on both victims.    Appellant

gave inconsistent accounts of how he acquired the money.

Furthermore, when police knocked on the door and demanded entry,

appellant delayed in responding.    He also attempted to hide

                                 -21-
evidence by placing the murder weapon in a trash can.   From this

evidence, the jury could reasonably infer that, in addition to

shooting Robertson, appellant robbed him and also shot Franisco.

     The Commonwealth's evidence was also sufficient to prove

that the gunshot wound was the proximate cause of Franisco's

death.   Dr. Bush testified that Franisco died from pneumonia,

which was caused by complications arising from the gunshot

wound.   There was no evidence that Franisco had pneumonia prior

to being shot, nor was there any evidence of any independent

intervening cause of death.

     The jury believed the Commonwealth's evidence and rejected

appellant's evidence.   "The weight which should be given to

evidence and whether the testimony of a witness is credible are

questions which the fact finder must decide."   Bridgeman v.

Commonwealth, 3 Va. App. 523, 528, 351 S.E.2d 598, 601 (1986).

The Commonwealth's evidence was competent, was not inherently

incredible, and was sufficient to prove beyond a reasonable

doubt that appellant was guilty of murder, robbery, malicious

wounding, and using a firearm in the commission of these crimes.

     Accordingly, appellant's convictions are affirmed.

                                                   Affirmed.




                               -22-